Exhibit 10.1
 
 
This contract is entered into by and between MagneGas Corporation (MNGA) and
Clear Sky Energy S.A. de C.V.  (CSE) on this 16th day of July 2012.
 
Recitals
 
Whereas, MNGA is a Publically Traded corporation organized and existing under
the law of the state of Delaware with its principle place of business in the
state of Florida.
 
Whereas, CSE is a Company organized and existing under the laws of The United
States of Mexico.
 
Whereas, MNGA is engaged in the business of generating gaseous fuel from liquid
waste with its patented Plasma Arc Flow technology.
 
Whereas, MNGA and CSE are desirous to enter into a collaboration for the
exclusive distribution of the MagneGas Technology in Mexico and Latin America.
 
Whereas, both parties agree to the following
 
Scope
 
1.         Purchase Price & Payment:
 
1.1.      CSE will purchase one Total refinery at the purchase price of $2.7
million dollars (two million, seven hundred thousand) plus 5% royalties
calculated on a percent of all MagneGas related gross revenues based on attached
Schedule A.
 
1.2.      The first draft of the definitive agreement will be provide by MNGA to
CSE ideally on or before August 16th but no later than August 31st The
Definitive Agreements will be signed no later than November 1st or this contract
is null and void without recourse to either party.
 
1.3.      Said Refinery purchase will include 500 full cylinders to be shipped
at receipt of down payment, all necessary equipment to produce MagneGas and
installation assistance by MagneGas personnel.
 
1.4.      A $100,000 non refundable deposit will be paid as part of this initial
contract. The first installment for this purchase will be $865,000 of the full
purchase price within 15 days of executing a Master License Agreement and
Refinery Purchase Agreement as an initial installment.  The second installment
will be $865,000 to be paid upon the completion of construction of the
Refinery.  The final payment of $870,000 will be due upon successful testing
over a period of three weeks at MagneGas Corp in Florida. Final payment will be
due prior to the shipment of said Refinery.
 
1.5.      CSE will be required to send two technicians at their expense to
participate in the testing. These technicians will be fully trained on the
operation of the refinery. MNGA at its expense will send one technician to CSE
for a period of 3 weeks for commissioning & training.
 
1.6.      MagneGas has up to 120 days to build said refinery from date of
receipt of initial installment of $865Kor agrees to reduce the final cost of the
refinery by $5,000 per week with a maximum reduction of $150,000 unless caused
by force majeure in which case no reduction will implemented.
 
 
1

--------------------------------------------------------------------------------

 
 
1.7.      MagneGas will not be held responsible for delays or costs related to
importation of said refineries to the country of Mexico as long as best effort
are made to assist with technical documentation.
 
1.8.      CSE also will have the option to purchase a minimum of 5 additional
refineries within a 5 year period from the date of signature of the Definitive
Agreements as per attached Schedule A.
 
1.9.      A senior commercial representative will travel to Mexico at CES
expense to assist in training and commercial activities once a month for 3 month
and once a quarter thereafter for a further 6 months.
 
1.10.    A service kit to support 2 years of possible component failures will be
provided.
 
2.         Exclusivity and Minimal Sales Requirements:
 
2.1.      With the purchase of two refineries, CSE will automatically obtain an
exclusive distribution right for Mexico for 5 years.
 
2.2.      The exclusive distribution rights shall include all of the current and
future products, commercialized, manufactured, distributed and or operated by
MNGA or any of its subsidiaries or affiliates in the United States or worldwide.


2.3.      CSE may only transfer these rights or contract to a third party with
written approval from MNGA not to be unreasonably withheld.


2.4.      Upon the production of gas from the first refinery; CSE will have 3
years to purchase the second refinery in order to maintain the 5 year
exclusivity.


2.5.      Every refinery purchased thereafter the initial 2 extends
automatically exclusivity for CSE for 3 years.


3.         Should CSE execute all 5 optional refineries for the purchase of a
total of 6 refineries on or before the expiration of 5 years CSE will have
exclusivity in perpetuity with the payment of royalties and if application
minimum royalties as per Schedule A.


4.         A mutually agreeable buy-back clause will be negotiated as part of
the definitive agreement.


5.         CSE will undertake best efforts to implement a commercial and
technical support coverage network to pursue commercial opportunities and
support units sold in Mexico.
 
6.         Non Exclusive Latin American Distribution:


6.1.      With the installation of the first unit in Mexico, MNGA agrees to
grant to CSE non-exclusive equipment distribution rights for the greater Latin
American market for the duration of the Initial period; CSE can earn exclusive
distribution rights within Latin America on a country by country basis with the
sale or CSE purchase of at least one (1) refinery in a country.


 
2

--------------------------------------------------------------------------------

 
 
6.2.      Each country will have a minimal sales requirement to retain exclusive
rights; such sale requirement will be negotiated on a case-by-case basis.  MNGA
is actively seeking distributors in Latin America.


6.3.      As such, MNGA has the right to cancel said distribution rights with
CSE at any time without recourse to either party should they locate an exclusive
distributor are any country or region of Latin America.


6.4.      MNGA grants CSE right to first refusal for any unit sales
opportunities in Brazil for 3 years.


6.5.      Following the purchase of the full 6 refineries a best efforts
negotiation will be made to assemble and or fully build refineries in Mexico for
the Americas.
 
7.         Obligations and General Terms


7.1.      In the event MNGA or CSE sells, assigns, merges, or transfers all or
substantially all of its business or this Agreement, or otherwise conveys to a
third-party ownership, operation, or control of its rights, such party’s rights
and obligations pursuant to this Agreement shall survive such sale or transfer
and shall be fully enforceable against and shall be fully assumed by said
successor or transferee third party.


7.2.      This Agreement shall be binding upon and inure to the benefit of any
assignee.  The above notwithstanding MNGA or its acquirer shall have in their
sole discretion the ability to purchase CSE’s assets defined as refineries and
exclusive distributorship of MNGA products and IP within Mexico.


7.3.      CSE is subject to a obligatory buy-out clause for it’s metal cutting
related business including contacts, PP&E and other Assets other business are
exempt from this obligatory buy-out requirements.


7.4.      Said Asset sales shall be calculated at PV10 for the remaining rated
life (20 years) of the machine not yet expired or value of material contract in
the case of purchase of company. As an example if CSE owns a machine for 3 years
the PV10 would be based on 17 years unexpired. The basis of the cash flow
calculation will be the greatest of proforma 85% utilization or the monthly
average multiplied by 12. The assumed annualized growth rate for the calculation
will be 4% per annum. In addition to PV10 on the above basis CSE will be
entitled to recover all CapEx on a discounted basis. Alternatively if CSE is in
early deployment of a material or major contract MNGA or its acquirer may
purchase said rights at PV10 or as otherwise negotiated.


 
3

--------------------------------------------------------------------------------

 
 
7.5.      In the event CSE offers itself or receives an offer for sale of CSE,
CSE shall give MNGA or its assignee a Right of First Refusal to meet or beat
said offer or price within a 90 days period.


7.6.      This agreement supersedes all previous written and oral agreements
between two parties.


7.7.      Website Links and Image Authorization www.MagneGas.com are
automatically granted as part of this agreement. CSE additionally have
authorization to utilize www.MagneGas.mxand all images and marketing materials
additionally MNGA will use best efforts us make www.MagneGas.com.mx also
available to CSE.


7.8.      Best efforts will be made to collect and send to CSE full
specification for purposes of importation into Mexico, for example CE
certifications.


7.9.      MNGA and CSE agreed to have regularly scheduled meeting or conference
calls once a month in addition MNGA and CSE agree to immediately communicate any
materially adverse event in advance of public desseminiation.


7.10.    If this agreement is not signed within 7 days by both parties, this
agreement automatically null and void. The governing law is Florida USA.


7.11.    CSE understands that only cash wire transfers are accepted no letter of
credit or other bank instrument will be accepted.


7.12.   $20,000 will be received by MNGA on or before Tuesday July 17, 2012 or
this contract is null and void without recourse from either party.  Additional
$80,000 to be received by MNGA on or before July 27, 2012 or this contract is
null and void without recourse from either party.
 
Signature Page to Follow

 
4

--------------------------------------------------------------------------------

 
 
 

           
Date:
July 16, 2012  
By:
/s/ Manuel Juan Marcos Gonzalez          
Manuel Juan Marcos Gonzalez
 

 
Date:
July 16, 2012  
By:
/s/ Jorge Arturo Torres Emery           Jorge Arturo Torres Emery  

 
Date:
July 16, 2012  
By:
/s/ ErmannoSantilli          
ErmannoSantilli,
CEO MagneGas Corporation
 


 
 
5

--------------------------------------------------------------------------------


 